Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed November 6, 2020.
Claims 1-4, 10-14, 18, 21, and 23-26 are being examined in this office action.

Election/Restrictions
Applicant’s election without traverse of claims 1-4, 10-14, 18, 21, and 23-26 in the reply filed on November 6, 2020 is acknowledged.
Claims 5-9, 15-17, 19-20, 22, and 27-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (Species I and III-V), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 6, 2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 8 of copending Application No. 16/281707 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 3 and 8 would be equivalent to claims 1 and 24 of the instant application. Furthermore, the copending application includes additional limitations that the instant application does not claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the limitation “at the beginning of the staple firing stroke when said staple cartridge…is not in said unspent configuration and said second stage of said lockout has not been defeated” renders the claim indefinite. It is unclear how the beginning of the staple firing stroke can occur while the cartridge is not unspent since the claim states that the sled is in an unfired position when the cartridge is in an unspent configuration. In other words, it is unclear how the beginning of the firing stroke can occur if the sled has been fired. For examination purposes, examiner interprets the claim to mean that the firing member is configured to move into said lockout pocket at the completion of the staple firing stroke.
All remaining claims are rejected as they depend from rejected independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-14, 18, 21, and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Williams et al. (US Pub. No. 2014/0263569 A1, herein, Williams).
Regarding claim 1, Williams discloses a surgical stapling assembly (200 – Figs. 13-35), comprising: 
a staple cartridge, comprising: 
a cartridge body (212) comprising a lockout key (217 – Fig. 16); 
a plurality of staples (117a – Fig. 16) stored within said staple cartridge; and 
a sled (215 – Figs. 17-20) configured to deploy said staples during a staple firing stroke, wherein said sled is movable between an unfired position and a fired position during said staple firing stroke, and wherein said staple cartridge is in an unspent configuration when said sled is in said unfired position (Para [0212]); and 
a stapling instrument (206) configured to receive said staple cartridge therein, wherein said stapling instrument comprises: 
a first jaw (210); 
a second jaw (208) movable relative to said first jaw (Fig. 14); 
a firing member (“D”, 203, 201, 218a,b) configured to move said sled through said staple firing stroke; and 
a lockout (232a,b, 234a,b and 240a,b), wherein said lockout key (217) is configured to defeat a first stage (when 234a,b engage recess 254) of said lockout (Para [0217], Fig. 29), wherein said sled (215, 219) is configured to defeat a second stage of said lockout when said sled is in said unfired position (Fig. 30), wherein said lockout comprises a lockout pocket (240a,b) defined in one of said first jaw and said second jaw, wherein said firing member (218a,b) is configured to move into said lockout pocket at the beginning of said staple firing stroke when said staple cartridge is not installed in said stapling instrument (“open configuration”) and said first stage of said lockout has not been defeated (Para [0216]), and wherein said firing member (218a,b) is configured to move into said lockout pocket (240a,b) at the beginning of said staple firing stroke (“returned to its fully retracted configuration”) when said staple cartridge is installed in said stapling instrument but is not in said unspent configuration and said second stage of said lockout has not been defeated (“latches 232a, 232b prevent forward movement of knife 205”) (Para [0220], Fig. 33).

Regarding claim 10, Williams discloses a surgical stapling assembly as recited above, further comprising a spring (267) configured to bias said firing member toward said lockout pocket (Para [0210]).

Regarding claim 12, Williams discloses a surgical stapling assembly as recited above, wherein when said lockout is not defeated when a second staple cartridge is seated in said stapling instrument that does not comprise said lockout key (Fig. 34).
Examiner interprets the surgical stapling assembly to operate as depicted in Fig. 34 if no lockout key is present. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 13, Williams discloses a surgical stapling assembly as recited above, wherein defeating said first stage of said lockout and defeating said second stage of said lockout occur at different times and distances of said staple firing stroke (Para [0216]-[0220]).

Regarding claim 14, Williams discloses a surgical stapling assembly (200 – Figs. 13-35), comprising: 
a staple cartridge comprising a cartridge body (212) including a lockout key (217 – Fig. 16), staples (117a – Fig. 16) stored within said cartridge body, and a sled movable (215) from an unfired position to deploy said staples during a staple firing stroke (Para [0212]); 
a cartridge support (208) configured to receive said staple cartridge (Fig. 14); 
a firing member (“D”, 203, 201, 218a,b) configured to move said sled through said staple firing stroke; 
a first lockout (240a,b), wherein said lockout key (217) is configured to defeat said first lockout when said staple cartridge is seated in said cartridge support, and wherein said firing member (218a,b) is prevented from performing said staple firing stroke by said first lockout if said staple cartridge is not seated in said cartridge support (Para [0217], Fig. 29); and 
a second lockout (232a,b), wherein said sled (215) is configured to defeat said second lockout when said staple cartridge is seated in said cartridge support and said sled is in said unfired position (“returned to its fully retracted configuration”), and Para [0220], Fig. 33).

 Regarding claim 18, Williams discloses a surgical stapling assembly as recited above, wherein defeating said first stage of said lockout and defeating said second stage of said lockout occur at different times and distances of said staple firing stroke (Para [0217]-[0220]).

Regarding claim 21, Williams discloses a surgical stapling assembly as recited above, wherein said first lockout is positioned proximally with respect to said second lockout (Fig. 25).

Regarding claim 23, Williams discloses a surgical stapling assembly as recited above, wherein said lockout key contacts said first lockout to deactivate said first lockout when said staple cartridge is seated in said cartridge support (Para [0217], Fig. 29).

Regarding claim 24, Williams discloses a surgical stapling assembly (200 – Figs. 13-35), comprising: 
a staple cartridge comprising a cartridge body (212) including a lockout key (217 – Fig. 16), staples (117a – Fig. 16) stored within said cartridge body, and a sled movable (215) from an unfired position to deploy said staples during a staple firing stroke (Para [0212]); 
208) configured to receive said staple cartridge (Fig. 14); 
a firing member (“D”, 203, 201, 218a,b) configured to move said sled through said staple firing stroke; 
a first lockout (240a,b), wherein said lockout key (217) is configured to deactivate said first lockout when said staple cartridge is seated in said cartridge support, and wherein said firing member (218a,b) is prevented from performing said staple firing stroke by said first lockout if said staple cartridge is not seated in said cartridge support (Para [0217], Fig. 29); and 
a second lockout (232a,b), wherein said sled (215) is configured to defeat said second lockout when said staple cartridge is seated in said cartridge support and said sled is in said unfired position (“returned to its fully retracted configuration”), and wherein said firing member is prevented from performing said staple firing stroke by said second lockout if said sled is not in said unfired position (Para [0220], Fig. 33).

Regarding claim 25, Williams discloses a surgical stapling assembly as recited above, wherein said lockout key contacts said first lockout to deactivate said first lockout when said staple cartridge is seated in said cartridge support (Para [0217], Fig. 29).

Regarding claim 26, Williams discloses a surgical stapling assembly as recited above, wherein when said lockout is not defeated when a second staple cartridge is seated in said stapling instrument that does not comprise said lockout key (Fig. 34).
.

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







February 18, 2021
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731